Citation Nr: 1549558	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-17 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for a heart disability based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for a kidney disability based upon substitution of the appellant as the claimant.

4.  Entitlement to service connection for a respiratory disorder based upon substitution of the appellant as the claimant.

5.  Entitlement to service connection for a back disability based upon substitution of the appellant as the claimant.

6.  Entitlement to service connection for cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.  He died in October 2013.  The appellant is the surviving spouse of the Veteran.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut as well as from a February 2014 rating decision of the VA RO in Philadelphia, Pennsylvania.  Jurisdiction currently resides at the RO in Hartford, Connecticut.    

At the time of the Veteran's death, he had initiated an appeal to the November 2012 rating decision that denied his claims of entitlement to service connection for diabetes mellitus, a back disability, a kidney disability, a heart disability, and a respiratory disorder with the filing of a notice of disagreement in September 2013.  Following the Veteran's death, in October 2013, the appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's service connection claims.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In this case, the appellant's claim to continue the Veteran's service connection claims was accepted by the RO as a request for substitution as the claimant in the claim pending at the time of the Veteran's death and the appellant's request for substitution was granted.  The diabetes, back, kidney, respiratory, and heart disability claims have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.  

On the appellant's substantive appeal dated May 2014, she requested a hearing before a Veterans Law Judge.  However, she cancelled his hearing request in October 2014.  Accordingly, her request for a hearing is considered to be withdrawn and her claims will be reviewed based on the evidence of record.  See 38 C.F.R. 
§ 20.704(e) (2015).

With respect to the appellant's claim of entitlement to service connection for a respiratory disorder, the Board notes that an appeal of entitlement to service connection for a respiratory/cardiovascular disorder was perfected for appeal.  However, the Board will consider whether service connection is warranted for a cardiovascular disorder in the context of the appellant's heart disability claim.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to surviving spouse benefits and entitlement to burial benefits were raised by the appellant in her substantive appeal dated September 2014.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  There is no competent evidence that the Veteran was exposed to herbicides during his military service.  

2.  The Veteran's diagnosed diabetes mellitus was not related to his military service and may not be presumed as having been incurred therein.

3.  The Veteran's diagnosed heart disability was not related to his military service and may not be presumed as having been incurred therein.

4.  The Veteran's diagnosed kidney disorder was not related to his military service and may not be presumed as having been incurred therein.

5.  The Veteran's diagnosed respiratory disorder was not related to his military service.

6.  The Veteran died in October 2013; his death certificate lists his immediate cause of death as congestive heart failure with underlying causes of diabetes mellitus, chronic renal disease, hypertension, and cerebrovascular disease.

7.  During his lifetime, the Veteran was not service-connected for any disability.

8.  The Veteran's diagnosed disabilities at the time of his death were not related to his military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A heart disability was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  A kidney disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

4.  A respiratory disorder was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. § 3.303 (2015).

5.  Service connection for the cause of the Veteran's death is not warranted.  
38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for diabetes mellitus, type II, a heart disability, a kidney disorder, and a respiratory disorder as well as entitlement to service connection for the cause of the Veteran's death.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In an April 2012 letter, prior to the initial adjudication of the appellant's service connection claims, VA satisfied this duty.  

The Board notes that the appellant's claim for cause of the Veteran's death was filed with a VA Form 21-534EZ.  As such, VCAA notice for the appellant's cause of death claim is not necessary.  See M21-1, Section III.i.3.A.2.g. 

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the appellant's statements, the Veteran's service treatment records, as well as VA and private treatment records.  
The Board notes that the appellant was not provided a VA nexus opinion with regard to her claims for diabetes, a heart disability, a kidney disability, and a respiratory disorder as well as her cause of death claim.  Under 38 C.F.R. § 3.159(c)(4) (2015), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide these claims, and that further medical opinion is not necessary to decide the claims for service connection for diabetes, a heart disability, a kidney disability, and a respiratory disorder as well as service connection for the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, there is no competent evidence that the Veteran suffered an event, injury, or disease, in service resulting in his fatal congestive heart failure, diabetes, chronic renal disease, hypertension, or cerebrovascular disease or that otherwise caused his diabetes, heart disability, kidney disability, or respiratory disorder.  Moreover, to the extent that the appellant has contended that the Veteran's diabetes, kidney disability, heart disability, and respiratory disorder is related to herbicides that the Veteran was exposed to, the Board has found this contention is not supported by the record.  Furthermore, there has been no competent evidence to suggest in-service onset of diabetes, heart disability, kidney disability, or respiratory disorder or the Veteran's fatal hypertension or cerebrovascular disease.  Therefore, a VA nexus opinion need not be sought.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The appellant has been accorded the opportunity to present evidence and argument in support of her claims. 
Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for diabetes, a heart disability, a kidney disability, and a respiratory disorder as well as entitlement to service connection for the cause of the Veteran's death.

Service connection for diabetes, a heart disability, a kidney disability, 
and a respiratory disorder 

Because the outcome as to the diabetes, heart disability, kidney disability, and respiratory disorder issues involves the application of virtually similar law to identical facts, the Board will address the issues together.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, including diabetes mellitus and cardiovascular renal disease, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A.     § 1137; 38 C.F.R. §§ 3.307, 3.309.  Type II diabetes and ischemic heart disease are such diseases.  38 C.F.R. §3.309(e).

Presumptive service connection for type II diabetes and ischemic heart disease as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met, which include a presumption of exposure to herbicides for Veterans with service in Vietnam during specific time periods, or service in specific areas of Korea during specific time periods.  38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.309(e).  

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The appellant contends that the Veteran's diagnosed diabetes, heart disability, kidney disability, and respiratory disorder prior to his death were related to his military service.  The Board initially notes that the medical evidence of record documents diagnoses of diabetes, congestive heart failure, chronic kidney disease, and obstructive atelectasis of the left lung.  See, e.g., a private treatment record dated March 2011 by Dr. H.C. and a private treatment record dated April 2008 by Dr. D.C.  

Although the Veteran documented on his February 2012 claim for VA benefits that these disabilities are not related to herbicide exposure, the appellant stated on her September 2014 VA Form 9 that she believed that the Veteran's breathing difficulty arose from his period of military service "next to Vietnam."  A review of the record reveals that the Veteran served in Okinawa, Japan from August 1968 to March 1970.  To the extent that the appellant contends that the Veteran served in Vietnam or in the inland waterways and was exposed to herbicides, the Veteran's service personnel records do not document any such service.  Notably, in September 2012, the National Personnel Records Center (NPRC) searched its records based on the Veteran's military occupational specialty and years of service and found no documentation of service in Vietnam.  Additionally, in December 2013, the NPRC found no evidence of exposure to herbicides.  There is no competent and probative evidence to the contrary.  Indeed, the appellant has not specifically mentioned that the Veteran was exposed to herbicides or any other chemicals during his military service.  Rather, she has only indicated that the Veteran had breathing difficulty during his overseas service.  Thus, the presumption of exposure does not apply and service connection for the Veteran's diabetes and heart disability claims in particular is not warranted on the basis of exposure to an herbicide agent during service in the Republic of Vietnam. 
Nevertheless, even if the appellant is found not to be entitled to a regulatory presumption of service connection, the claims must still be reviewed to determine if service connection can be established on a direct basis.  Stefl v. Nicholson, 21 Vet App 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of the disabilities on appeal, the Board notes that the Veteran's service treatment records do not reveal any symptomatology suggestive of diabetes, a heart disability, a kidney disability, or a respiratory disorder.  Furthermore, post-service treatment records indicate that the Veteran did not complain of or receive treatment for any of these disabilities for more than 35 years after his separation from active duty, which makes it impossible to grant presumptive service connection for manifestation of diabetes, a heart disability, or a kidney disability within one year after separation from service.  38 C.F.R. §§ 3.307, 3.309. 

Although not a dispositive factor, the significant lapse in time between service and post-service treatment for diabetes, a heart disability, a kidney disability, and a respiratory disorder may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no medical evidence linking the Veteran's diabetes, heart disability, kidney disability, or respiratory disorder to his military service decades earlier.  

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the appellant can competently testify about symptoms the Veteran experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the appellant's history of the Veteran suffering from diabetes, a heart disability, a kidney disability, and a respiratory disorder since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of any of these disabilities for decades after discharge from service.  The treatment records do not indicate any history relating back to the Veteran's service or the time shortly following his separation.      

Accordingly, to the extent that the appellant contends that the Veteran's diabetes, heart disability, kidney disability, and respiratory disorder manifested in service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 35 years thereafter.  As such, the appellant's statements are lacking probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

In short, there is no objective indication of an in-service disease or injury that resulted in the Veteran's diabetes, heart disability, kidney disability, and respiratory disorder prior to his death.  Element (2) is therefore not met, and the appellant's claims fail on this basis.  

For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's diabetes, heart disability, kidney disability, and respiratory disorder and his military service.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.
In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the appellant, while entirely competent to report the Veteran's diabetes, cardiovascular, renal, and respiratory symptoms, has presented no probative clinical evidence of a nexus between the Veteran's diabetes, heart disability, kidney disability, or respiratory disorder and his military service.  Furthermore, as discussed above, to the extent that the appellant has contended that the Veteran served near Vietnam and was exposed to herbicides, the Board has found this claim that the Veteran was exposed to herbicides is not supported by the objective evidence of record.  The Board finds that the appellant as a lay person is not competent to associate any of the Veteran's symptoms to his military service.  That is, the appellant is not competent to opine on matters such as the etiology of the Veteran's diabetes, heart disability, kidney disability, and respiratory disorder.  Such opinion requires specific medical training in the fields of endocrinology, cardiology, nephrology, and pulmonology and is beyond the competency of a lay person.  In the absence of evidence indicating that the appellant has the requisite medical training to render medical opinions, the Board must find that her contention with regard to a nexus between the Veteran's diabetes, heart disability, kidney disability, and respiratory disorder and his military service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the appellant in support of her own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  To the extent that the appellant contends that the Veteran had diabetes, a heart disability, and a kidney disability continually since service, the Board notes that the first indication of complaint of or treatment for any of these disabilities was more than 35 years following the Veteran's discharge from service  

While the appellant is competent to report the Veteran's diabetes, cardiovascular, and renal symptoms over the years since his service, the Board notes that none of these disabilities or symptoms associated therewith was reported at the time of his service discharge.  The Board finds that the appellant's current statements regarding a continuity of the Veteran's diabetes, heart disability, and kidney disability symptoms following his discharge from service are not credible.  The Veteran's February 1970 separation examination from service contradicts any current assertion that his diabetes, heart disability, and kidney disability were manifested during service.  There is no competent medical evidence of a complaint of or treatment for any of these disabilities for many years after the Veteran's separation from service.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the appellant that there was a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

With regard to the Veteran's diagnosed respiratory disorder, the Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's respiratory disorder is not such a listed disease entity.  Therefore, establishment of service connection on the basis of continuity of symptomatology is not warranted as to this claim.

Accordingly, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the appellant's claims of entitlement to service connection for diabetes, a heart disability, a kidney disability, and a respiratory disorder.  The benefit of the doubt provision does not apply and the benefits sought on appeal are accordingly denied.

Service connection for cause of death

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

The appellant contends that the Veteran's cause of death, in particular his diagnosed congestive heart failure, diabetes, chronic renal disease, hypertension, and cerebrovascular disease is related to his military service.  As discussed in detail above, although the appellant has stated that the Veteran served near Vietnam, the competent and probative evidence is absent any indication that the Veteran served in Vietnam or in the inland waterways or that he otherwise had in-service herbicide exposure in Japan.

The Veteran died in October 2013.  His death certificate lists his immediate cause of death as congestive heart failure with underlying causes of diabetes mellitus, chronic renal disease, hypertension, and cerebrovascular disease.  During his lifetime, the Veteran was not service connected for any disability.

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability which was incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  See 38 C.F.R. § 3.312(a) (2015).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  
See 38 C.F.R. § 3.312(b) (2015).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (2015); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In order for service connection for the cause of a veteran's death to be granted, three elements must be present: (1) evidence of death; (2) evidence of in-service incurrence of disease or injury; and (3) nexus evidence linking (1) and (2).  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With respect to element (2), the Board finds that there is no competent and probative evidence of any in-service incurrence of disease or injury that resulted in the Veteran's fatal congestive heart failure, diabetes, chronic renal disease, hypertension, or cerebrovascular disease.  Crucially, the Veteran's service treatment records, to include his February 1970 separation examination, indicate no suggestion of treatment for any of these disabilities.  On the contrary, the earliest document showing a history of a diagnosis or symptoms of any of these disabilities is more than 35 years following his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson, supra.    

The Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the appellant can competently testify about symptoms the Veteran experienced in service.  However, as explained above, competency must be distinguished from weight and credibility.  In the present case, the Board finds that the appellant's history of the Veteran suffering from congestive heart failure, diabetes, chronic renal disease, hypertension, or cerebrovascular disease since service is outweighed by the objective evidence of record in light of both the lack of any post service treatment or complaints of any of these disabilities for decades after discharge from service.      

Accordingly, to the extent that the appellant contends that the Veteran's fatal congestive heart failure, diabetes, chronic renal disease, hypertension, or cerebrovascular disease manifested during service, this contention is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for more than 35 years thereafter.  As such, the appellant's statements are lacking probative value.  See Cartright, supra.

In short, there is no objective indication of an in-service disease or injury that resulted in the Veteran's death.  Also, as discussed above, the Veteran was not service-connected for any disability at the time of his death.  Element (2) is therefore not met, and the appellant's claim fails on this basis.  
For the sake of completeness, the Board will discuss element (3), nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent evidence of record that establishes a causal relationship between the Veteran's fatal congestive heart failure, diabetes, chronic renal disease, hypertension, or cerebrovascular disease and his military service.  In the absence of in-service disease or injury, it would seem that such nexus opinion would be impossible.

The Board notes that the appellant, while entirely competent to report the Veteran's symptoms prior to his death, has presented no clinical evidence of a nexus between his fatal congestive heart failure, diabetes, chronic renal disease, hypertension, or cerebrovascular disease and his military service.  The Board finds that the appellant as a lay person is not competent to associate any of those disabilities to his military service.  That is, the appellant is not competent to opine on matters such as the etiology of the Veteran's fatal congestive heart failure, diabetes, chronic renal disease, hypertension, or cerebrovascular disease.  Such opinion requires specific medical training in the fields of endocrinology, cardiology, nephrology, and vascular diseases and is beyond the competency of the appellant or any other lay person.  In the absence of evidence indicating that the appellant has the medical training sufficient to render medical opinions, the Board must find that her contention with regard to a nexus between the Veteran's fatal congestive heart failure, diabetes, chronic renal disease, hypertension, or cerebrovascular disease and his military service to be of minimal probative value and outweighed by the objective evidence of record which does not reflect a finding of such.  See 38 C.F.R. § 3.159(a)(1), supra.  Accordingly, the statements offered by the appellant in support of her own claim are not competent evidence of a nexus.
 
The Board therefore concludes that the Veteran's congestive heart failure, diabetes, chronic renal disease, hypertension, or cerebrovascular disease diagnosed at the time of his death were not incurred in or aggravated by service.  Additionally, during the Veteran's lifetime, service connection was not in effect for any disability.  Thus, the criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  Accordingly, the benefit sought on appeal is denied.


ORDER

Entitlement to service connection for diabetes mellitus, type II, based upon substitution of the appellant as the claimant is denied.

Entitlement to service connection for a heart disability based upon substitution of the appellant as the claimant is denied.

Entitlement to service connection for a kidney disability based upon substitution of the appellant as the claimant is denied.

Entitlement to service connection for a respiratory disorder based upon substitution of the appellant as the claimant is denied.

Entitlement to service connection for the cause of the Veteran's death is denied.


REMAND

Service connection for a back disability

The Court has held that in disability compensation claims, VA must provide a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, the medical evidence of record documents the Veteran's diagnoses of status post lumbar laminectomy, left L5-S1 herniated nucleus pulposus prior to his death.  See private treatment records from Dr. S.W. dated March and October 2008.  

The Board further notes that a December 1968 service treatment record documents the Veteran's complaints of back pain and treatment with medication at that time.  He also noted back trouble on his report of medical history in conjunction with his February 1970 separation examination.  The remainder of his service treatment records is absent complaints of or treatment for a back disability.  

Furthermore, the appellant contends that the Veteran's previously diagnosed back disability was related to his military service.  See, e.g., the appellant's VA Form 9 dated May 2014.  

On this evidence, the Board finds that there is evidence of a postservice disability prior to the Veteran's death, in-service treatment for back pain, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon, a medical opinion must be obtained as to whether there is a nexus between the Veteran's diagnosed back disability and his service. 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to a medical professional with the appropriate expertise for an opinion as to the etiology of the Veteran's diagnosed back disability prior to his death.        

Based on the review of the Veteran's claims folder, 
the examiner must render an opinion as to whether it is at least as likely as not that the Veteran's diagnosed back disability prior to his death was related to his military service, to include his treatment for back pain in December 1968 and complaint of back trouble on his report of medical history in conjunction with his February 1970 separation examination.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


